DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
a)	It is unclear in line 7 of claim 1, whether the term “metal” encompasses a metal oxide which contains a metal in a compound form, or only consists of a metal in its metallic form.  For the purposes of examination, the first interpretation is considered to be within the scope of the invention. 
b)	It is unclear in lines 16-17 of claim 1, when the “an initial haze value” was measured and under what conditions of temperature and relative humidity.  Was it measured right after 30 minutes under 23°C and 55% RH, or some other conditions? 
c)	It is unclear in claim 2, whether the “metal” contained in the transparent conductive layer is the “metal mesh” contained in the “a transparent conductive layer” where the “metal” is in the form of a metallic mesh, or if the “metal” comprises the metal mesh and another metal form such as a metal oxide.  Furthermore, it is unclear if the 
Clarification and/or amendment with relevant citation(s) from the specification are required.  Claims 2-5 depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Akizuki, WO 2015102086 (US 2016/0326402 is used here) in view of Takeda (US 2014/0272201) and Goto (US 2012/0281279).

    PNG
    media_image1.png
    386
    639
    media_image1.png
    Greyscale

Regarding claim 1, Akizuki teaches a liquid crystal panel ([0161]): comprising a pressure-sensitive adhesive layer (2 [0216]) attached polarizing film (1 [0215]) which comprises a polarizing film 1 ([0215]) comprising a polarizer and a transparent protective film formed on one side of the polarizer (surface [0112]), and a pressure-sensitive adhesive layer (2 [0216]) formed from a pressure-sensitive adhesive composition ([0108]) on one surface of the polarizing film 1 (Fig. 2 shown above); the polarizing film 1 being bonded through the pressure-sensitive adhesive layer 2 to a conductive layer (7 sensor layer also serving as an antistatic layer [0221]) attached liquid crystal cell ((4 glass substrate/5 liquid crystal layer/4 glass substrate [0218-0219], Fig. 2).  Akizuki teaches that the conductive sensor layer 7 is a transparent conductive layer (transparent conductive electrode, it is known that an ITO layer as an antistatic 
However, Akizuki teaches that the pressure-sensitive adhesive layer is attached to a conductive layer attached to a liquid crystal cell, as described above. 
Takeda teaches that a pressure-sensitive adhesive layer that is attached to a conductive layer attached to a liquid crystal cell (pressure-sensitive adhesive layer (or pressure-sensitive adhesive sheet)/touch sensor/pressure-sensitive adhesive layer (or pressure-sensitive adhesive sheet)/liquid crystal display device (LCD) [0120]) preferably has an initial haze value of 2% or less ([0102]) and has a final haze value of more preferably less than 3% and even more preferably less than 2% ([0103]) which is a maximum final haze value difference of less than 3%, or less than 2%, which is within the claimed range of 5.0% or less, after the pressure-sensitive adhesive layer is bonded to a glass piece (sheet [0155]) and the resultant is put in an environment of 60°C temperature and 95% RH for 500 hours and then taken out into a room temperature 
Although Takeda is silent regarding an elapse time from the time when the pressure-sensitive adhesive layer is bonded to a glass piece and put in the environment of 60°C temperature and 95% RH, a difference in elapse time from conditioning for 30 minutes in the room temperature environment, is not expected to make any significant difference in the maximum final haze value difference of less than 3% or less than 2%, since the maximum haze value difference of less than 3%, or less than 2%, are well within the claimed range of 5.0% or less.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the pressure-sensitive adhesive layer of the pressure-sensitive adhesive layer attached polarizing film of the liquid crystal panel of Akizuki, with a haze value difference of 5.0% or less when the haze value difference is represented by the expression of Applicant, in order to satisfy the requirements for optical transparency, as taught by Takeda. 
Akizuki is silent regarding a moisture permeability of the transparent protective film of the polarizing film.
However, Goto teaches that a moisture permeability of a protective film (cover film [0054], thermoplastic resin substrate 11’ can function as … protective film for the polarizing film 12’ [0080]) of a polarizing film is preferably 100 g/(m2. 24 hours) or less at 40°C and 92% RH (moisture permeability of the thermoplastic resin substrate [0054]) which is within the claimed range of 1,000 g/(m2. 24 hours) or less, to hold greater 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the transparent protective film of the polarizing film of the pressure-sensitive adhesive layer attached polarizing film of the liquid crystal panel of Akizuki, with a moisture permeability that is within a range of 1,000 g/(m2. 24 hours) or less, to hold greater moisture in the polarizer, in order to increase the final transmittance of the polarizer in the visible light region, as taught by Goto.
Regarding claim 3, Akizuki teaches that the exemplary ionic compound is 1-methyl-1-ethylpyrrolidinium bis(trifluoromethanesulfonyl)imide ([0213]) which has a molecular weight of 394 which is within the claimed range of more than 290.
Regarding claim 4, Akizuki teaches that the pressure-sensitive adhesive comprises an acrylic polymer (acrylate copolymer (A-1 [0188]), and the acrylic polymer (A-1 [0171]) comprises monomers selected from the group consisting of a carboxyl group-containing monomer (acrylic acid [0171]), a hydroxyl group-containing monomer (4-hydroxylbutyl acrylate [0171]), and an alkyl acrylate (butyl acrylate [0171]) as a monomer unit (form … an acryl-based polymer [0171]).
Regarding claim 5, Akizuki teaches an image display device comprising the liquid crystal panel ([0161]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Akizuki in view of Takeda and Goto, as applied to claims 1, 3-5 above, and further in view of Al-Dahle (US 2016/0092015).

However, Akizuki teaches that the conductive layer 7 containing the metal (ITO [0152]) is a sensor layer 7 ([0162]) which is a touch sensor layer (on-cell touch panel [0162]).
Al-Dahle teaches that a touch sensor layer can comprise a two-dimensional array or pattern of electrodes formed from transparent conductive material such as ITO and metallic nanowire (202 [0034]), wherein the two-dimensional array or pattern of electrodes form a mesh (Fig. 2 shown below), for the purpose of providing the desired touch screen display ([0033]).

    PNG
    media_image2.png
    416
    291
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a metal mesh in place of the ITO, as the transparent conductive .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2015/0253909 teaches a regular mesh pattern ([0025], Fig. 3) and an irregular mesh pattern ([0026], Fig. 4) for electrode patterns forming a touch sensor, abstract).

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782